Ellis, J.
(dissenting) — An examination of the authorities cited by Judge Main convinces me that the contract here in question should be held void. The fact that it is not void as ultra vires of the state to make under any circumstances, seems to me foreign to the issue. Neither was the contract involved in Green v. Okanogan County, 60 Wash. 309, 111 Pac. 226, 114 Pac. 457. It is void for the same reason that the contract in the Green case was void, namely, because there was no chance for real competitive bidding on the character of pavement for which the contract was let, and hence it contravened public policy as declared by our statute. But the state has received and retains the benefit of the work and material and should pay reasonable value therefor. In such a case, the doctrine of estoppel goes no further. On the authority of Green v. Okanogan County, supra, the contractor should be remitted to his recovery on a quantum meruit. This meets every consideration of “honest dealing,” whether by men, municipalities or the state.
I concur with Judge Main.